Case 8:20-cv-00043-JVS-ADS Document 92-15 Filed 05/15/20 Page 1 of 3 Page ID #:900




          EXHIBIT N
    Case 8:20-cv-00043-JVS-ADS Document 92-15 Filed 05/15/20 Page 2 of 3 Page ID #:901
Message
From:          Jawad Nesheiwat U0=EXCHANGELABS/OU=EXCHANGE ADMINISTRATIVE GROUP
               (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=D37C5FB96F7D4200AFEF3639A814C716-JAWAD]
Sent:          9/8/2016 3:31:41 PM
To:             Ritesh Singhania [ritesh@monsterloans.com]; Mike Van Loon [mvl@monsterloans.com]; Robert Noose
               [rhoose@consumerda.com]
Subject:        Marketing Meeting Notes 09/08

Importance:    High

Team,

Based on our discussion Chris Cole will be reporting to Ritesh and will be assigned several new responsibilities for each
business. In addition to what Ritesh outlined here are some additional responsibilities:

Monsterloans

*Test marketing lines on weekly basis to ensure line is ringing through to mail que
*Update website with current advertised rate(currently shows 3.75%)
*Chris to manage LMB and set up each users profile and keep it complete
*Chris to test LMB lead system to test process including email campaigns.. Revamp emails as needed


Doc Prep

*Chris to create gmail account to manage affiliate business etc. Robert to call each affiliate and explain Chris's new
role. Robert to explain margins to Chris so they remain in tact. Intro Chris to Amy and Alex.
*Chris to work with Don Kim to set up call routing for overflow calls including hold time, analytics routing etc. Chris will
be responsible to manage affiliate lead purchases and overflow including payments etc
*Chris to work with Experian, Dave Sklar, Jawad and Kendrick to continue ordering data for student loan shops. Robert
to explain relationship, minimums etc. Chris to continue process already in place until Ritesh can provide further
analytics.

Debt Relief

Retish will order records from Stephan using Chris Cole as conduit
Need to have Chris build emails for debt pay pro so we can build automation in system.
Chris to build out social media presence including linkedin, facebook, instagram etc




Tax Relief

Need to have Chris build emails for debt pay pro so we can build automation in system.
Chris to build out social media presence including linkedin, facebook, instagram etc
Chris to select XPN records based on Ritesh's recommendation.




Action Items

Need to meet with Chris and Ritesh to roll out new responsibilities.




                                                                                                                    ML00010532
   Case 8:20-cv-00043-JVS-ADS Document 92-15 Filed 05/15/20 Page 3 of 3 Page ID #:902
Chris to sign, NDA, Confidentiality agreement,secondary non-disclosure, and a firm sit down regarding consequences of
theft etc.
Chris to work with DDR to inspect trigger of leads and determine is there is a process and why it's not working.




Jawad Nesheiwat
Toll free:(866)439-7744
Direct (949) 268-9706
Cell: (714)642-2548
Fax:(949) 26.6-9806
iawad@monsterloans,com
      nsteri
         -`." 92618
monsterioans*corn
      ••••.:          UiZik




                                                                                                            ML00010533
